41 F.3d 1520NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Willie L. GRACE, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 94-3377.
United States Court of Appeals, Federal Circuit.
Nov. 10, 1994.

Before RICH, PLAGER, and LOURIE, Circuit Judges.
DECISION
RICH, Circuit Judge.


1
Willie L. Grace (petitioner) seeks review of the December 16, 1993 Initial Decision of the Merit System Protection Board's (Board) Administrative Judge (AJ), Docket No. PH-0752-93-0598-I-1, affirming the United States Postal Service's (agency) removal action.  The AJ's decision became the final decision of the Board on April 20, 1994.  We affirm.

DISCUSSION

2
Petitioner was removed from his vehicle operations assistant position based on a charge of misrepresenting the severity of his physical condition while claiming that he was partially disabled from performing his duties due to an on-the-job back injury followed by spinal surgery.  The Board sustained the charge based on its finding that the agency had shown that petitioner's proven activity, bowling, to be inconsistent with his alleged medical restrictions and contrary to the evidence he submitted that he was disabled.  The Board also found that petitioner's removal was both reasonable and promoted the efficiency of the service.


3
Our review of Board decisions is defined and limited by statute.  We will affirm the Board's decision unless it is:


4
(1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;


5
(2) obtained without procedures required by law, rule, or regulation having been followed;  or


6
(3) unsupported by substantial evidence.


7
5 U.S.C. Sec. 7703(c) (1988).


8
Petitioner argues that the Board failed to credit his testimony that when the video of him bowling was taken, he had been in therapy for upwards of seven months and that he was wearing a brace.  However, determinations of credibility are within the discretion of the officials who hear the witness's testimony and observe the witness's demeanor.   Greissenauer v. Department of Energy, 754 F.2d 361, 364 (Fed.Cir.1985).  Thus, in credibility determinations, we will not substitute our judgment for that of the Board.  Accordingly, the decision of the Board is affirmed.